Order filed, April 19, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00223-CV
                                 ____________

                         SMART CALL LLC, Appellant

                                         V.

                        GENIO MOBILE, INC, Appellee


                     On Appeal from the 61st District Court
                              Harris County, Texas
                       Trial Court Cause No. 2010-25504


                                     ORDER

      The reporter’s record in this case was due March 25, 2013. See Tex. R.
App. P. 35.1. On April 03, 2013, this court ordered the court reporter to file the
record within 10 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.
      We order Jessica Kim, the official court reporter, to file the record in this
appeal within 10 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Jessica Kim does not timely file the record as ordered, we
will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM